         CASE 0:20-cv-01060-JRT-ECW Doc. 17 Filed 06/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Bereket Kahsai                                               Case No.: 0:20-cv-01060-JRT-ECW

                       Plaintiff,

       v.

MEGAN J. BRENNAN,                                            NOTICE OF APPEARANCE

Postmaster General, U.S. Postal Service,

                  Defendant.
______________________________________________________________________________


       PLEASE TAKE NOTICE that GILBERT LAW PLLC, by Attorney Heather Marie Gilbert,

admitted to practice in this Court, appears for and represents Plaintiff Bereket Kahsai in this

action, and requests that all pleadings and documents herein be served upon the undersigned at

4856 Banning Avenue, St. Paul, MN 55110, or via electronic filing.


Respectfully Submitted,

Dated: June 17, 2021                                  GILBERT LAW PLLC

                                                      s/Heather M. Gilbert
                                                      Heather Gilbert, Esq.
                                                      Minnesota State Bar #0392838
                                                      4856 Banning Avenue
                                                      Saint Paul, MN 55110
                                                      P: (651) 340-9642
                                                      F: (651) 344-0835
                                                      heather@gilbertlawpllc.com

                                                      Attorney for Plaintiff
